CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL
                 TO THE COURT OF APPEALS (CIVIL CASES)

                  APPELLATE NO. __________________________

                           TRIAL COURT NO. C1430319                      FILED IN
                                                                  12th COURT OF APPEALS
                                                                       TYLER, TEXAS
LEGATHA DEMINGS                        §      IN THE 145TH   JUDICIAL
                                                                  7/27/2015 2:24:46 PM
                                                                       CATHY S. LUSK
                                                                           Clerk
VS                                     §      DISTRICT COURT OF

GARRISON NURSING HOME AND
REHABILITATION CENTER AND
GARRISON NURSING HOME, INC             §      NACOGDOCHES COUNTY, TEXAS


        The records of my office reflect the following information in this case:

APPELLANT:       GARRISON NURSING HOME AND REHABILITATION CENTER AND
                 GARRISON NURSING HOME, INC
CASE TYPE:       Civil

JUDGMENT OR APPEALABLE ORDER SIGNED:
    APPEALABLE ORDER:                                        June 29, 2015

NOTICE OF APPEAL FILE DATE:                                  July 17, 2015

REQUEST FOR FINDINGS OF FACT:                                N/A

MOTION FOR NEW TRIAL:                                        N/A

DATE REQUEST FOR CLERK’S RECORD FILED:                       July 17, 2015

DATE REQUEST FOR REPORTER’S RECORD FILED:                    July 17, 2015

PRESIDING TRIAL COURT JUDGE:                                 Judge Campbell Cox III

TRIAL COURT REPORTER:                                        Candace Parke

WAS APPELLANT DECLARED INDIGENT:                             No

APPELLANT’S COUNSEL IS:                                      Retained

APPELLANT’S ATTORNEY:                                        David W Frost
                                                             1121 ESE Loop 323, Suite 200
                                                             Woodgate 1
                                                             Tyler, TX 75701
                                                             (903) 579-7500
                                                             (903) 581-3701 FAX
APPELLEE’S ATTORNEY:                     W Stephen Shires
                                         Attorney at Law
                                         123 San Augustine Street
                                         Center, TX 75935
                                         (936) 598-3052
                                         (936) 598-3031 FAX


DATED this the 27th day of July, 2015.



                                         LORETTA CAMMACK
                                         Nacogdoches County District Clerk

                                         By: _________________________________